Citation Nr: 0105709	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hammertoe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1955 to August 
1955.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

This appeal arises from an August 1999 rating decision of the 
RO in Nashville, TN, which denied service connection for 
hammertoe.  The veteran filed a NOD in August 1999 and a 
statement of the case (SOC) was issued in January 2000.  The 
substantive appeal was received February 2000.

REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306(a).

The service medical records from the veteran's entrance 
physical examination reflect a slightly deformed right great 
toe, with "good" mobility and weight bearing.  
Approximately one month after entering the service, the 
veteran reported to infirmary at Parris Island complaining of 
a painful right foot.  The veteran's service medical records 
reflect that physical examination of the right foot revealed 
a cavus deformity of the right foot, hammertoe; irregularly 
healed scars and infected calluses.  In addition to 
recommending an orthopedic consultation, the examiner also 
recommended discharge due to this non-acceptable defect.  The 
examiner further opined that there was no evidence of 
permanent aggravation of the condition by the veteran's 
period of service.  The veteran was discharged in August 
1955.

The only additional medical records associated with the 
claims file are an x-ray report and notes from an 
examination, dated in February 1999.  These reports indicate 
that the veteran was unable to straighten his toes and that 
there were flexion or hammertoe deformities of the right 
toes.  The foregoing record shows that the veteran clearly 
had a great toe deformity noted upon his entrance into 
service.  Medical records dated one month later, however, 
reflect deformities that appear to affect al the toes of the 
right foot, as well as the foot arch.  This was apparently 
recognized by the physician examining the veteran as an 
aggravation of his pre-existing disability, but he was 
apparently of the opinion that this aggravation was not 
permanent in nature, and merely represented a temporary 
flare-up.  That conclusion notwithstanding, the only post 
service medical record associated with the claims file 
continues to show right foot deformities affecting all the 
toes.  Significantly, however, this post service record is 
dated more than 40 years after service, which raises the 
possibility that the in-service physician was correct, and 
that the flare-up noted in service subsided shortly 
thereafter, but that over the course of the years, the foot 
has again deteriorated to its present level.  In order to 
properly evaluate the veteran's claim, his updated medical 
records should be obtained and associated with the claims 
file; specifically, records from any physicians and hospitals 
reflecting treatment for this condition beginning in August 
1955 and continuing to date.

After the foregoing development has been accomplished, the 
veteran should be scheduled for an examination to ascertain 
his current condition and whether it increased in severity 
during service, and if there was such an increase in 
severity, whether such increase in severity represented a 
temporary flare-up, part of the natural progression of the 
disability, or whether such increase was beyond the natural 
progression of the disability.  Thereafter, the claims file 
should be re-evaluated and a determination entered as to 
whether service connection is warranted.

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The RO should ask the veteran to 
identify those facilities and physicians 
which treated his hammertoe since August 
1955.  After obtaining appropriate 
authorizations, the RO should attempt to 
obtain and associate with the file copies 
of the medical records the veteran 
identified.

3.  Next, the veteran should be scheduled 
for an examination for VA purposes.  The 
purpose of the examination is to 
determine the nature of the veteran's 
current disability and obtain an opinion 
as to whether any right foot hammertoe 
deformities noted in July 1955 in service 
(1) represented a permanent increase in 
severity of the disability noted at 
service entrance (as opposed to a flare-
up) and, if so, (2) whether such an 
increase was beyond the natural 
progression of the disability.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasonings which form the basis of the 
opinions requested should be clearly set 
forth.  The claims folder and a copy of 
this Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.

4.  When the foregoing development 
actions are complete, the RO should then 
enter its determination as to whether 
service connection for hammertoe is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




